Citation Nr: 1027029	
Decision Date: 07/20/10    Archive Date: 07/28/10

DOCKET NO.  08-04 302	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for tinnitus. 

2.  Entitlement to service connection for bilateral hearing loss.

3.  Entitlement to an increased evaluation in excess of 50 
percent for the service-connected PTSD.

4.  Entitlement to a total disability rating based on individual 
unemployability (TDIU) due to service-connected disability.


REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

D. Daniels, Law Clerk


INTRODUCTION

The Veteran served on active duty from July 1966 to July 1968 
including combat service in the Republic of Vietnam, and his 
decorations include the Combat Infantryman Badge.

This case initially came before the Board of Veterans' Appeals 
(Board) from a May 2007 rating decision of the RO that denied 
service connection for tinnitus, a June 2008 RO decision that 
denied service connection for tinnitus and hearing loss, and a 
December 2008 RO decision that granted an increased evaluation 
for the service connected PTSD and assigned a rating of 50 
percent, effective September 22, 2008.  

The Veteran testified before the undersigned Acting Veterans Law 
Judge in a Video Conference hearing at the RO in May 2010.  A 
copy of the hearing transcript is of record.

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States 
Court of Appeals for Veterans Claims (Court) held that a TDIU 
claim is part of an increased rating claim when such claim is 
raised by the record.  In this case, the issue is raised by the 
record.  In his May 2010 Video Conference hearing, the Veteran 
reported that he was no longer able to work due to his 
psychiatric disability.  As such, the Board has identified this 
issue on the title page.

The Veteran's PTSD and TDIU claims are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran has tinnitus that is related to in-service 
combat-related acoustic trauma.

2.  The Veteran has bilateral hearing loss for VA compensation 
purposes that is related to in-service combat-related acoustic 
trauma.


CONCLUSIONS OF LAW

1.  Tinnitus is due to disease or injury that was incurred in 
active service.  38 U.S.C.A. §§ 1110, 1154, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.303, 3.304 (2009).  

2.  Bilateral hearing loss is due to disease or injury that was 
incurred in active service.  38 U.S.C.A. §§ 1110, 1154, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304(d), 3.385 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this decision, the Board grants service connection for 
tinnitus and bilateral hearing loss, which represent complete 
grants of the benefits sought on appeal.  As such, no discussion 
of VA's duty to notify and assist is necessary.

Service connection may be established for disability resulting 
from personal injury suffered or disease contracted in line of 
duty, or for aggravation of a pre-existing injury suffered or 
disease contracted in line of duty.  38 U.S.C.A. § 1110; 
38 C.F.R. § 3.303.  The law also provides that service connection 
may be granted for any disease diagnosed after discharge when all 
the evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Generally, to establish service connection, there must be (1) 
medical evidence of a current disability, (2) medical evidence, 
or in certain circumstances lay testimony, of in-service 
incurrence or aggravation of an injury or disease, and (3) 
medical evidence of a nexus between the current disability and 
the in-service disease or injury.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

In cases where a Veteran asserts service connection for injuries 
or disease incurred or aggravated in combat, 38 U.S.C.A. 
§ 1154(b) and its implementing regulation, 38 C.F.R. § 3.304(d), 
are applicable.  This statute and regulation ease the evidentiary 
burden of a combat Veteran by permitting the use, under certain 
circumstances, of lay evidence.  If the Veteran was engaged in 
combat with the enemy, VA shall accept as sufficient proof of 
service connection satisfactory lay or other evidence of service 
incurrence, if the lay or other evidence is consistent with the 
circumstances, conditions, or hardships of such service.  38 
U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  To establish service 
connection, however, there must be medical evidence of a nexus 
between the current disability and the combat injury.  See Dalton 
v. Nicholson, 21 Vet. App. 23, 36-37 (2007); Libertine v. Brown, 
9 Vet. App. 521, 523-24 (1996).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with the 
Veteran prevailing in either event, or whether a preponderance of 
the evidence is against the claim, in which case the claim is 
denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

For purposes of applying the laws administered by VA, impaired 
hearing will be considered to be a disability when the auditory 
threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 
Hertz is 40 decibels or greater; or when the auditory thresholds 
for at least three of the above frequencies are 26 decibels or 
greater; or when speech recognition scores using the Maryland CNC 
Test are less than 94 percent.  38 C.F.R. § 3.385.  see also 
Palczewski v. Nicholson, 21 Vet. App.  174, 178-80 (2007) 
(specifically upholding the validity of 38 C.F.R. § 3.385 to 
define hearing loss for VA compensation purposes).  

The Veteran served in combat and was likely exposed to acoustic 
trauma while serving in Vietnam given that such exposure is 
consistent with the circumstances, conditions and hardships of 
that service.  38 U.S.C.A. § 1154(b).  As such, VA must presume 
the occurrence of the in-service injury.  

Service Connection for Tinnitus

The Veteran's DD Form 214 indicates that he served as an 11B40 
light weapons infantry, that he had qualified as a sharpshooter 
with the M-14 and M-16 rifles, and was a second class gunner with 
the M-60 machine gun.  Moreover, the Veteran was awarded the 
Combat Infantryman Badge.

During an April 2007 VA audiology examination, the Veteran 
reported a history of recurrent bilateral tinnitus.  He further 
noted that it had begun several years past and had become quite 
bothersome within the last year.  The VA examiner failed to 
review any private records or VA treatment records and opined 
that it was less likely as not caused by or a result of military 
service.  The examiner reasoned that there was no mention of 
tinnitus in the service treatment records and it had only become 
bothersome within the past year, however no mention was made 
regarding the Veteran's assertions that he has suffered from 
tinnitus since service.

In a January 2008 letter from B.C.A., AUD., addressed the 
Veteran's assertion that he had perceived his tinnitus for 
approximately the past 30 years.  Dr. B.C.A further noted that 
the Veteran has had significant noise exposure throughout his 
military experiences.  Dr. B.C.A. reviewed the VA audiometric 
test done July 2007, provided a tinnitus disturbance test, 
reviewed the Veteran's audiological and tinnitus history and 
reasoned that in her opinion his tinnitus is a result of his 
noise exposure history in the military.

It is the Board's duty to assess the credibility and probative 
value of evidence, and, provided that it offers an adequate 
statement of reasons or bases, the Board may favor one medical 
opinion over another.  Owens v. Brown, 7 Vet. App. 429, 433 
(1995).  

The probative value of medical evidence is based on the medical 
expert's personal examination of the patient, the physician's 
knowledge and skill in analyzing the data, and the medical 
conclusion that the physician reaches.  As true with any piece of 
evidence, the credibility and weight to be assigned to these 
opinions are within the province of the Board as adjudicators.  
Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993). 

Greater weight may be placed on one physician's than another's 
depending on factors such as the reasoning employed by the 
physicians and whether or not (and the extent to which) they 
reviewed prior clinical records and other evidence.  Gabrielson 
v. Brown, 7 Vet. App. 36, 40 (1994). 

In assessing evidence such as medical opinions, the failure of 
the physician to provide a basis for his opinion goes to the 
weight or credibility of the evidence in the adjudication of the 
merits.  Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  
Other factors for assessing the probative value of a medical 
opinion are the physician's access to the claims file and the 
thoroughness and detail of the opinion.  Prejean v. West, 13 Vet. 
App. 444, 448-49 (2000). 

In light of the fact that Dr. B.C.A. addressed the Veteran's 
assertions of having tinnitus since service, provided a tinnitus 
disturbance examination, and reviewed the private and VA 
treatment records, where as the April 2007 VA examiner failed to 
address the Veteran's contentions or review VA and private 
treatment records, the Board gives greater weight to Dr. B.C.A.'s 
opinion.

Given the Veteran's credible lay statements and documented 
history of noise exposure beginning in service, and Dr. B.C.A.'s 
January 2008 positive nexus opinion, the Board finds the evidence 
to be in relative equipoise in showing that the current tinnitus 
as likely as not had its clinical onset following his exposure to 
acoustic trauma during his period of active service.  In 
resolving all reasonable doubt in the Veteran's favor, service 
connection for tinnitus is warranted.  

Service Connection for Bilateral Hearing Loss

In a January 2007 statement the Veteran indicated that the noise 
exposure from his combat experiences caused impaired hearing 
since that time. 

In April 2007, the Veteran was afforded a VA audiological 
evaluation.  The evaluation revealed pure tone thresholds, in 
decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
30
35
45
50
LEFT
30
40
45
65
70

Speech audiometry revealed speech recognition ability of 68 
percent in the right ear and 68 percent in the left ear.  The 
audiologist diagnosed the Veteran with sensorineural hearing 
loss, mild to moderate in the right ear and mild to severe in the 
left ear.

In a January 2008 private treatment record by Dr. B.C.A., the 
Veteran reported having been exposed to gunfire and explosions in 
combat during Vietnam.  He further reported that he hears 
conversations but has difficulties understanding them.  Thus, the 
medical evidence shows that the Veteran has bilateral hearing 
loss for VA compensation purposes.  Further, the Board finds that 
he is both competent to report observing a decline in his hearing 
acuity during and since serving in combat in Vietnam, and that 
his account of having impaired hearing since that time is 
credible.  

In January 2008, the Veteran was afforded another VA audiological 
evaluation.  The Veteran reported experiencing noise exposure 
while in the military from mortar rounds, bombs, and artillery.  
He denied significant occupational and recreational noise 
exposure.  

The January 2008 VA examiner did not review the Veteran's private 
records, and opined that his hearing loss was less likely as not 
related to combat service in the military.  The VA examiner based 
his opinion on a study that found "there was no scientific basis 
for delayed or late onset noise-induced hearing loss."  The VA 
examiner did not address the Veteran's report of having hearing 
loss since service and so the Board finds the January 2008 VA 
examiners opinion not probative.

Given the Veteran's credible lay statements and documented 
history of noise exposure beginning in service, the evidence of 
hearing loss in service as noted by the significant change in 
pure tone thresholds from the service entrance to the service 
separation examinations, and the April 2007 VA pure tone 
thresholds results and diagnoses of bilateral hearing loss, the 
Board finds the evidence to be in relative equipoise in showing 
that the current bilateral hearing loss as likely as not had its 
clinical onset following his exposure to acoustic trauma during 
his period of active service.  In resolving all reasonable doubt 
in the Veteran's favor, service connection for bilateral hearing 
loss is warranted.  


ORDER

Service connection for tinnitus is granted.  

Service connection for bilateral hearing loss is granted.


REMAND

During the May 2010 Board hearing, the Veteran indicated that he 
was unemployed and receiving disability benefits from the Social 
Security Administration (SSA).  The Veteran also indicated that 
the benefits were related to his psychiatric problems. (See page 
10).  Given that the Veteran testified in May 2010 that he is 
currently in receipt of SSA disability benefits, the RO on remand 
should obtain the more recent SSA records.  See Golz v. Shinseki, 
590 F.3d 1317, 1323 (Fed. Cir. 2010).

Moreover, at the hearing, the Veteran reported that his PTSD had 
increased in severity.  As such, VA is required to afford him a 
contemporaneous VA examination to assess the current nature, 
extent and severity of his psychiatric disability.  See 
Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007); Snuffer v. 
Gober, 10 Vet. App. 400, 403 (1997); see also VAOPGCPREC 11-95 
(1995), 60 Fed. Reg. 43186 (1995).  Thus, the Board has no 
discretion and must remand this claim.  

Finally, the Board notes in Rice v. Shinseki, 22 Vet. App. 447 
(2009), the Court held that a TDIU claim is part of a claim for a 
higher rating when such claim is raised by the record or asserted 
by the Veteran.  The Court further held that when evidence of 
unemployability is submitted at the same time that the Veteran is 
appealing the rating assigned for a disability, the TDIU claim 
will be considered part and parcel of the claim for benefits for 
the underlying disability.  Id.

Because the Veteran's claim of entitlement to TDIU depends, in 
part, upon the outcome of the Veteran's PTSD and the ratings 
assigned for his now service-connected tinnitus and bilateral 
hearing loss, the Board finds the issue of entitlement to TDIU 
must be deferred.

Accordingly, the case is REMANDED for the following action:

1.  After securing any necessary release 
forms, with full address information, all 
records of medical treatment which are not 
currently associated with the Veteran's 
claims file should be requested.  All 
records obtained pursuant to this request 
must be included in the Veteran's claims 
file.  If the search for such records has 
negative results, documentation to that 
effect should be included in the claims 
file.

2.  The RO should take appropriate steps to 
contact the SSA and obtain copies of the 
most recent records pertinent to the 
Veteran's claim for SSA benefits and a copy 
of any determination awarding benefits.  If 
the records are not available, make a 
notation to that effect in the claims 
folder.

3.  The RO should schedule the Veteran for 
a VA psychiatric examination to ascertain 
the current severity of his service-
connected PTSD.  The claims folder should 
be made available to and reviewed by the 
examiner.  All indicated tests should be 
performed.  The examiner should report all 
pertinent findings and estimate the 
Veteran's Global Assessment of Functional 
(GAF) Scale score.  Thereafter, the 
examiner should opine as to whether, 
without regard to the Veteran's age or the 
impact of any nonservice-connected 
disabilities, it is at least as likely as 
not that his service-connected 
disabilities, and in particular, his PTSD, 
either alone or in the aggregate, render 
him unable to secure or follow a 
substantially gainful occupation.  The 
examiner should set forth a complete 
rationale for all findings and conclusions 
in a legible report. 

4.  Then the RO should readjudicate the 
appeal.  If such action does not grant the 
benefit claimed, the RO should provide the 
Veteran and his representative a 
supplemental statement of the case and an 
appropriate period of time should be 
allowed for response.  Thereafter, the case 
should be returned to this Board for 
appellate review. 

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp.2010).



______________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


